DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-8 and 26-31 in the reply filed on September 29, 2022 is acknowledged.
Claim 9 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 29, 2022.

Claim Objections
Claims 29-30 are objected to because of the following informalities:
Regarding claim 29, the phrase “coupled a reservoir” should be “coupled to a reservoir”.
Regarding claim 30, the phrase “applied the substrate or chip” should be “applied to the substrate or chip”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 30, the phrase “that alters the porosity of the material in response to a compressive force applied the substrate or chip and thereby adjusts a thickness of the lubricant film” is indefinite.  How the porosity of the material and the compressive force is related is not shown. The porosity of the material, compressive force, and how they impact the thickness of the lubricant is not shown. Also, these elements need to be positively recited.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“pinching device” in claim 30.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 30 is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. A review of the specification as filed shows that the following appears to be the corresponding structures, materials, or acts described in the specification as filed for the following 35 U.S.C. § 112(f) limitations:
“pinching device” – fasteners, clamps, external pressure, or the like (instant specification, paragraph [0037])
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-5, 26, and 31 is rejected under 35 U.S.C. 103 as being unpatentable over Sharei (US 2014/0287509) in view of Aizenberg (US 2014/0147627) and Grisham (US 2016/0047735).
Regarding claim 1, Sharei discloses a microfluidic device (abstract) for processing cells (abstract) comprising: a plurality of microchannels (paragraph [0011]) disposed in a substrate or chip (paragraph [0222]) and fluidically coupled to an inlet (paragraphs [0171] and [0173]) configured to receive a solution (paragraph [0005] “surrounding cell medium”) containing the cells (paragraph [0005]) as well as molecules or other cargo (paragraphs [0006]-[0007]) to be delivered intracellularly (paragraph [0007]) to the cells, each of the plurality of microchannels (paragraph [0011]) containing a constriction region therein (paragraphs [0008] and [0011]), wherein the microchannels (paragraph [0011]) include the constriction region (paragraphs [0008] and [0011]).
Sharei does not disclose an omniphobic, superhydrophilic, or superhydrophobic surface.
Grisham discloses a superhydrophilic or superhydrophobic surface (paragraph [0457]).
In the analogous art of microfluidic devices to prepare cells, it would have been obvious to one skilled in the art before the effective filing date to modify the microfluidic device of Sharei with surface coating of Grisham in order to reduce non-specific adsorption of cells or compounds onto the channel walls (Grisham, paragraph [0459]).
Aizenberg discloses the omniphobic surface (paragraph [0128]).
In the analogous art of microfluidic devices to prepare cells, it would have been obvious to one skilled in the art before the effective filing date to modify the microfluidic device of Sharei with the omniphobic surface of Aizenberg in order to reduce non-specific adsorption of cells or compounds onto the channel walls (Grisham, paragraph [0459]).
Regarding claim 2, Sharei discloses the solution (paragraph [0005] “surrounding cell medium”) containing the cells (paragraph [0005]).
Sharei does not disclose wherein the omniphobic surface comprises a porous or textured surface containing a lubricant film disposed on or in the porous or textured surface, wherein the lubricant film is immiscible with the solution containing the cells.
	Aizenberg discloses wherein the omniphobic surface (paragraph [0128]) comprises a porous (paragraph [0128] “Slippery Liquid-Infused Porous Surfaces (SLIPS)”) or textured (paragraph [0134]) surface containing a lubricant film (paragraph [0135]) disposed on or in the porous (paragraph [0128] “Slippery Liquid-Infused Porous Surfaces (SLIPS)”) or textured (paragraph [0134]) surface, wherein the lubricant film (paragraph [0135]) is immiscible (paragraph [0136]) with the solution containing the cells (paragraph [0335]).
	In the analogous art of slippery surfaces, it would have been obvious to one skilled in the art before the effective filing date to modify the surface of modified Sharei with the porous or textured surface infused with a lubricant of Aizenberg in order to allow cells to move through the modified constriction region without clogging the region.
Regarding claim 3, Sharei discloses wherein each of the plurality of microchannels (paragraph [0090], “one or more microfluidic channels”) comprises multiple constriction regions therein (paragraph [0090], “Multiple constrictions can be placed in parallel and/or series”).
Regarding claim 4, Sharei discloses further comprising a pump (paragraph [0011]) coupled to the inlet (paragraph [0173]), the pump (paragraph [0011]) configured to pump the cells and solution (paragraph [0005]) into the inlet (paragraph [0173]).
Regarding claim 5, Sharei discloses wherein the solution containing the cells (paragraph [0005]) also contains the molecules or other cargo (paragraph [0005]) to be intracellularly delivered into the cells (paragraph [0005]).
Regarding claim 26, Sharei discloses wherein each constriction region has a width of less than 10 [Symbol font/0x6D]m (paragraph [0008]).
Regarding claim 31, Sharei discloses the microchannels (paragraph [0011]) including the constriction region (paragraphs [0008] and [0011]) and the solution containing the cells (paragraph [0005] “surrounding cell medium”).
Sharei does not disclose a lubricant film that is immiscible with the solution disposed along one or more surfaces thereof, wherein a thickness of the lubricant film is adjustable.
Aizenberg discloses a lubricant film (paragraph [0200] “Liquid B” and refer to paragraph [0133] “the lubricating fluid (Liquid B)”) that is immiscible (paragraph [0136]) with the solution (pg. 20, Table 5 “Simple and Complex Aqueous Fluids such as Water and Blood”) disposed along one or more surfaces thereof (paragraph [0130]).
In the analogous art of microfluidic devices to prepare cells, it would have been obvious to one skilled in the art before the effective filing date to modify the microfluidic device of Sharei with the lubricated, omniphobic surface of Aizenberg in order to reduce non-specific adsorption of cells or compounds onto the channel walls (Grisham, paragraph [0459]).
Regarding the phrase “wherein a thickness of the lubricant film is adjustable”, according to MPEP § 2144.04(V)(D), adjustability of a part is not a patentable advance. The thickness of the lubricant film is adjustable due to the amount of lubricant being drawn to or pumped over the surface as well as the pore size that retains the lubricant film. Any force (e.g. gravitational, pump-driven, force related to surface tension, etc.) on the lubricant film might have an effect on the lubricant’s location and therefore the thickness to varying degrees. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sharei (US 2014/0287509) in view of Aizenberg (US 2014/0147627) and Grisham (US 2016/0047735), as applied to claim 4, further in view of Larsen (US 2011/0104730).
	Regarding claim 6, Sharei discloses the substrate or chip (paragraph [0011]) and a solution containing the molecules or other cargo to be intracellularly delivered into the cells.
Larsen discloses further comprising a second inlet (Fig. 3, first inlet 102a and second inlet 102b) fluidically coupled to the plurality of microchannels (Fig. 3, lines), wherein the second inlet (Fig. 3) is coupled to a second pump (paragraph [0071] and Fig. 4, left-hand side syringe pump) configured to pump (paragraph [0026] “positive relative pressure”).
In the analogous art of mesoscale platforms, it would have been obvious to one skilled in the art before the effective filing date to modify the microfluidic device of modified Sharei with the multiple inlets and pumps of Larsen in order to have two inlets each supplying a different liquid at a certain flow rate (Larsen, paragraphs [0028]-[0029]) that are then mixed (Larsen, paragraph [0031]).

Claims 7-8 and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Sharei (US 2014/0287509) in view of Aizenberg (US 2014/0147627) and Grisham (US 2016/0047735), as applied to claim 1, further in view of Greer (US 2012/0181346).
Regarding claim 7, Sharei does not disclose wherein the omniphobic, superhydrophilic, or superhydrophobic surface has a plurality of protuberances extending from the surface.
	Greer discloses wherein the superhydrophobic (paragraphs [0023], [0051], and [0064]) surface has a plurality of protuberances extending from the surface (paragraph [0052]).
	In the analogous art of nanotextured surfaces, it would have been obvious to one skilled in the art before the effective filing date to modify the microfluidic device of Sharei with a plurality of protuberances in order to facilitate a “super”-hydrophobic effect via nanostructures (paragraphs [0051]-[0052]).
	Regarding claim 8, Sharei does not disclose wherein the protuberances comprise sharpened protuberances.
	Greer discloses sharpened protuberances (paragraph [0052] and Figs. 15-16 and Fig. 19A).
	In the analogous art of nanotextured surfaces, it would have been obvious to one skilled in the art before the effective filing date to modify the surface of modified Sharei with the sharpened protuberances of Greer in order to facilitate a “super”-hydrophobic effect via nanostructures (paragraphs [0051]-[0052]).
	Regarding claim 27, Sharei does not disclose wherein the protuberances comprise nanometer-sized protuberances shapes as one or more of pillars, posts, wires, tubes, cones, pyramids, and needles.
	Greer discloses wherein the protuberances (paragraph [0052]) comprise nanometer-sized protuberances shapes as one or more of pillars, cones, and needles (paragraph [0052] and Figs. 15-16 and Fig. 19A).
	In the analogous art of nanotextured surfaces, it would have been obvious to one skilled in the art before the effective filing date to modify the surface of modified Sharei with the sharpened protuberances of Greer in order to facilitate a “super”-hydrophobic effect via nanostructures (paragraphs [0051]-[0052]).
	Regarding claim 28, Sharei discloses the exposed surfaces within each constriction region.
	Sharei does not disclose wherein the protuberances are disposed on exposed surfaces within each constriction region.
	Greer discloses the protuberances (paragraph [0052]).
In the analogous art of nanotextured surfaces, it would have been obvious to one skilled in the art before the effective filing date to modify the surface of modified Sharei with the sharpened protuberances of Greer in order to facilitate a “super”-hydrophobic effect via nanostructures (paragraphs [0051]-[0052]).
	Regarding claim 29, Sharei discloses the substrate or chip (paragraph [0011]) and a lubricant (paragraph [0101]).
	Sharei does not disclose further comprising a capillary network disposed in the substrate or chip and coupled a reservoir containing a lubricant, wherein the capillary network provides an adjustable thickness layer of lubricant on the plurality of protuberances.
	Aizenberg discloses a capillary network (paragraph [0199]) disposed in the substrate or chip (paragraph [0200]) and coupled a reservoir (paragraph [0200]) containing a lubricant (paragraph [0200] “Liquid B” and refer to paragraph [0133] “the lubricating fluid (Liquid B)”), wherein the capillary network (paragraph [0199]) provides an adjustable (paragraph [0268]) thickness layer of lubricant (paragraph [0222]).
In the analogous art of microfluidic devices to prepare cells, it would have been obvious to one skilled in the art before the effective filing date to modify the microfluidic device of Sharei with the lubricated, omniphobic surface of Aizenberg in order to reduce non-specific adsorption of cells or compounds onto the channel walls (Grisham, paragraph [0459]).
	Greer discloses the plurality of protuberances (paragraph [0052]).
In the analogous art of nanotextured surfaces, it would have been obvious to one skilled in the art before the effective filing date to modify the surface of modified Sharei with the sharpened protuberances of Greer in order to facilitate a “super”-hydrophobic effect via nanostructures (paragraphs [0051]-[0052]).
Regarding the phrase “an adjustable thickness layer of lubricant”, according to MPEP § 2144.04(V)(D), adjustability of a part is not a patentable advance.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Sharei (US 2014/0287509) in view of Aizenberg (US 2014/0147627) and Grisham (US 2016/0047735), as applied to claim 1, further in view of Weibel (US 2010/0116343).
Regarding claim 30, Sharei discloses the microchannels (paragraph [0011]) include the constriction region (paragraphs [0008] and [0011]); a lubricant (paragraph [0101]); the solution containing the cells (paragraph [0005] “surrounding cell medium”); and the substrate or chip (paragraph [0222]). 
	Sharei does not disclose wherein the microchannels including the constriction region comprise a lubricant film that is immiscible with the solution containing the cells, and wherein the substrate or chip comprises a porous material and a fastener, clamp, or pinching device that alters the porosity of the material in response to a compressive force applied the substrate or chip and thereby adjusts a thickness of the lubricant film.
	Aizenberg discloses a lubricant film (paragraphs [0210]-[0211]) that is immiscible (paragraph [0133]) with the solution (pg. 20, Table 5 “Simple and Complex Aqueous Fluids such as Water and Blood”); wherein the substrate or chip (paragraph [0200]) comprises a porous material (paragraph [0128] “Slippery Liquid-Infused Porous Surfaces (SLIPS)”).
In the analogous art of microfluidic devices to prepare cells, it would have been obvious to one skilled in the art before the effective filing date to modify the microfluidic device of Sharei with the lubricated, omniphobic surface of Aizenberg in order to reduce non-specific adsorption of cells or compounds onto the channel walls (Grisham, paragraph [0459]).
Weibel discloses a fastener or pinching device (paragraph [0041], [0059], and [0062] “screw”).
In the analogous art of controlling fluid flow in microfluidics, it would have been obvious to one skilled in the art before the effective filing date to modify the microfluidic device of Sharei with the fastener of Weibel in order to cause either relatively greater constriction of a fluid path or a relatively lesser constriction of the fluid path, depending on the position of the screw (Weibel, paragraph [0062]).
Regarding the phrase “that alters the porosity of the material in response to a compressive force applied the substrate or chip and thereby adjusts a thickness of the lubricant film”, according to MPEP § 2144.04(V)(D), adjustability of a part is not a patentable advance. It would have been obvious to one skilled in the art before the effective filing date to modify a fastener or a pinching device to provide a compressive force on a material in the microfluidic invention, even if that material is porous. In addition, a force, such as a pinch, may variably adjust the porosity of the material (through compression) and therefore variably adjust the uptake of the lubricant. The adjustability in porosity of the material or the thickness of the lubricant film are not patentable advances.

Additional Prior Art References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tuteja (WO 2015/054652) – This invention contains multiple surface properties (e.g. omniphobic, hydrophobic, oleophobic, etc.) of a porous material.
Lange (US 2005/0036918) – This invention is a structure having one or more microchannels with a textured inner surface. Super-hydrophobic surfaces were obtained (Lange, paragraph [0043]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN G ESPERON whose telephone number is 571-272-9807, and whose fax number is 571-273-8464. The examiner can normally be reached 9 am - 6 pm Monday through Thursday, and 9 am - 6 pm every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached at 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/N.G.E./Examiner, Art Unit 1799                                                                                                                                                                                                        
/DONALD R SPAMER/Primary Examiner, Art Unit 1799